Citation Nr: 0200258	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 20, 1976 until September 12, 1977.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO) which denied the benefit sought on appeal.

The veteran testified at a personal hearing which was chaired 
by the undersigned Board member at the RO in August 2001.  
During the veteran's personal hearing, the issue of 
entitlement to service connection for tinnitus was raised 
[hearing transcript, page 3].  The Board refers this issue to 
the RO for appropriate action.


FINDING OF FACT

No hearing loss is shown in the right ear either during the 
veteran's service or after his discharge from service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has hearing loss in 
the right ear as a result of in-service exposure to acoustic 
trauma and that he should therefore be granted service 
connection for that disorder.

The Board will first review the evidence of record as found 
in the veteran's claims folder, discuss the applicable law, 
and then proceed to an analysis of the claim at issue.

Factual Background

The veteran indicated that he did not have a hearing loss on 
a medical history report dated September 16, 1976.  
Audiometry examination on September 16, 1976 showed pure tone 
thresholds (ISO units) in the right ear of 15 decibels at 500 
and 1000 hertz, 35 decibels at 2000 and 3000 hertz, and 30 
decibels at 4000 hertz; the veteran was given a Physical 
Profile of 2 for hearing.  

There were no references to hearing loss or acoustic trauma 
during the course of the  veteran's military service.  He 
indicated on a June 1977 medical history report that he did 
not have any hearing loss.  Audiometry examination in June 
1977 showed pure tone thresholds (ISO units) in the right ear 
of 5 decibels at 500 hertz, 15 decibels at 1000 hertz, 10 
decibels at 2000 hertz, and 15 decibels at 3000 and 4000 
hertz.

Post-service medical evidence on file encompasses VA 
outpatient records dated from July 1979 to August 1984 and 
from January 1998 to March 1999.  These records do not 
contain any evidence of hearing loss.

The veteran testified at his August 2001 Board hearing that 
his service duties included firing a ground-to-air Vulcan 
twenty-millimeter gun, which resulted in hearing loss.  The 
veteran further testified that he has not had any recent 
treatment for hearing loss or ear problems [hearing 
transcript, pages 4,6].  It was requested on behalf of the 
veteran that he be given a current VA hearing examination 
with a medical nexus opinion [hearing transcript, page 7].


Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was informed in 
the October 1999 Statement of the Case of the relevant law 
and regulations and the type of evidence that could be 
submitted by him in support of his claim.  He was notified by 
VA in June 2001 about the VCAA; the RO's communication again 
indicated the type of evidence needed to support his claim.  
The veteran was provided an opportunity to testify in support 
of his claim in August 2001. 

As noted above, the veteran has testified that he has 
received no recent treatment for his claimed hearing loss.  

The Board has taken into consideration the request of the 
veteran, through his representative, that he be scheduled for 
a VA examination and that the examiner provide a nexus 
opinion. For reasons expressed immediately below, the Board 
finds that since there is no evidence of right ear hearing 
loss in service or after service discharge, there is no 
obligation under VCAA to obtain a VA examination.  Similarly, 
in the absence of the claimed disability, the matter of nexus 
becomes moot.  
  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VA has a duty to 
obtain an examination or opinion only when there is competent 
medical evidence of a current disability or evidence of 
persistent or recurring symptoms of a disability.  Because 
there is no such evidence in the record in this case, the 
Board finds that a remand of this issue in order to obtain an 
examination or medical opinion is not warranted.  See 38 
U.S.C. § 5103A]; see also Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [holding that VA has no duty to conduct "a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

The veteran contends that he has hearing loss in the right 
ear due to his exposure to the firing of Vulcan ground-to-air 
guns during service.  

As an initial matter, the Board has no reason whatsoever to 
doubt the veteran's testimony concerning noise exposure 
during service.  However, it is now well-established that a 
lay person without medical training, such as the veteran, are 
not competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means any 
evidence not requiring specialized education, training or 
experience].

The only evidence of hearing loss in the right ear is the 
audiometry examination on September 16, 1976, which is before 
the veteran's service entrance on September 20, 1976.  Based 
on the September 16, 1976 test results, the veteran was given 
a Physical Profile of 2 for hearing when he entered service.  
There are no subsequent complaints of a hearing problem 
during service and the only audiometry examination during 
service, in June 1977, was normal.  Moreover, and crucial to 
the Board's inquiry, there is no post-service medical 
evidence of hearing loss in the right ear.  


It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

Since there is no evidence of hearing loss in the right ear 
either during service or after the veteran's discharge from 
service, the preponderance of the evidence is against the 
veteran's claim.  Service connection for hearing loss in the 
right ear is not warranted.


ORDER

Service connection for hearing loss in the right ear is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

